United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-21146
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ETUS COLLMAN,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-327-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Attorney Chris Iles, appointed to represent Etus Collman

(“Collman”), has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Collman has filed a response raising sentencing issues.        Collman

knowingly and voluntarily waived his right to appeal his sentence

except for an upward departure.     United States v. Portillo,

18 F.3d 290, 292 (5th Cir. 1994).    These issues are therefore

waived.   Collman’s requests for the dismissal of his appellate


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-21146
                               -2-

counsel and the appointment of new counsel are DENIED.

Our independent review of the brief, the record, and Collman’s

response discloses no nonfrivolous issue for appeal.   Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.